Citation Nr: 0516780	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  00-23 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a bilateral hip 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1950 to October 1952.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1999 decision of the Oakland Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for residuals of a head injury, headaches, and hip and thigh 
disorders.  In his substantive appeal the veteran expressly 
limited his appeal to the matter of entitlement to service 
connection for a bilateral hip disability.  Accordingly, this 
is the only issue before the Board.  In October 2000, the 
veteran requested a video conference hearing before a 
Veterans Law Judge.  He canceled his hearing request in March 
2003 correspondence to the RO.  The case was before the Board 
in April 2003, when the Board arranged for additional 
development; and was again before the Board in December 2003, 
when it was remanded for further development and to satisfy 
due process considerations.  In June 2005, the Board granted 
the veteran's motion to advance his appeal on the Board's 
docket.  


FINDINGS OF FACT

A chronic acquired hip disability was not manifested in 
service, arthritis of the hips was not manifested in the 
first postservice year, and the veteran's current bilateral 
hip disability (status post bilateral total hip replacement) 
is not shown to be related to service or to the acute 
lumbosacral strain noted therein.  


CONCLUSION OF LAW

Service connection for a bilateral hip disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case, 
and the requirements therein appear met.  

The veteran was provided VCAA notice by a supplemental 
statement of the case (SSOC) in October 2002, by April 2004 
correspondence from the RO, and by another SSOC in March 
2005.  Although he was provided VCAA notice subsequent to the 
rating decision appealed (incidentally, notice would not have 
been possible prior to enactment of the VCAA), he is not 
prejudiced by any notice timing defect.  He was notified (in 
the November 1999 rating decision, in a June 2000 statement 
of the case (SOC), in the October 2002 SSOC, in the April 
2004 correspondence, and in the March 2005 SSOC) of 
everything required, and has had ample opportunity to respond 
or supplement the record.  Specifically, the October 2002 
SSOC, the April 2004 correspondence, and the March 2005 SSOC 
informed him of the allocation of responsibility of the 
parties to identify and obtain additional evidence in order 
to substantiate his claims.  The case was reviewed de novo 
subsequent to the notice.  

Regarding content of notice, the SOC and the SSOCs informed 
the veteran of what the evidence showed.  He was advised by 
the October 2002 SSOC, the April 2004 correspondence, and the 
March 2005 SSOC that VA would make reasonable efforts to help 
him get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The October 2002 SSOC and the 
April 2004 correspondence advised him of what the evidence 
must show to establish service connection for a bilateral hip 
disability, and what information or evidence VA needed from 
him.  While he was not advised verbatim to submit everything 
he had pertaining to his bilateral hip disability, the RO 
asked him to let VA know "[i]f there is any other evidence 
or information that you think will support your claim."  He 
was further advised to submit, or provide releases for VA to 
obtain, any pertinent records.  Essentially, this was 
equivalent to advising him to submit everything pertinent.  
Everything submitted to date has been accepted for the record 
and considered.  

Regarding the duty to assist, the Board directed additional 
development in April and December 2003.  The development, to 
include a VA examination with a medical opinion, has been 
completed and the additional evidence was considered by the 
RO.  VA has obtained all identified records that could be 
obtained.  Evidentiary development is complete to the extent 
possible; VA's duties to notify and assist are met.  The 
Board finds it proper to proceed with appellate review.  It 
is not prejudicial to the veteran for the Board to do so.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Initially, the Board notes that, according to a certification 
from the National Personnel Records Center (NPRC) in St. 
Louis, Missouri, the veteran's service medical records may 
have been destroyed in a 1973 fire at that facility.  The 
record reflects, however, that the RO was able to obtain what 
appears to be a majority, if not all, of the veteran's 
service medical records from alternate sources, including a 
September 1950 report of a preinduction examination, an 
October 1952 report of examination on the veteran's 
separation from service, and numerous outpatient reports 
generated during the veteran's service (to include medical 
records pertaining to the veteran's 1952 hospitalization at 
an Army hospital in Bad Kreuznach, Germany).  The service 
medical records described above have been associated with the 
claims folder.  

The service medical records include a September 1950 report 
of preinduction examination which is negative for complaints 
or clinical findings of any musculoskeletal disorder, 
including a hip condition.  The only service medical records 
revealing a musculoskeletal injury are dated in June and July 
1952, and show that the veteran injured his back while 
playing softball.  He experienced immediate pain in the low 
back area that radiated down the left leg.  He continued 
playing in the game, but his back was very stiff and sore the 
next morning.  An examination one day after he suffered the 
back injury revealed the presence of bilateral erector-spine 
muscle spasm, and point tenderness over the spinous process 
of L4.  The diagnosis was acute lumbar strain.  Records from 
a U.S. Army hospital in Bad Kreuznach, Germany, indicate that 
the veteran was treated at that facility from June 13 to July 
14, 1952.  He was treated for acute lumbosacral strain and 
then returned to duty.  The remainder of the service medical 
records are entirely negative for a musculoskeletal disorder, 
to include a hip condition.  An October 1952 report of 
examination on the veteran's separation from service is 
negative for any complaint or diagnosis of a musculoskeletal 
disorder, and clinical evaluation of the entire 
musculoskeletal system was normal.  

Essentially, the veteran contends that he has a bilateral hip 
disorder that is a residual of a hip injury he sustained in 
service.  In a September 1998 written statement, he reported 
that he injured his hip while participating in basic training 
exercises at Fort Hood, Texas.  He stated that his hip 
condition was treated during a hospitalization that lasted 
approximately 2 to 3 months, and he reported that he 
reinjured his hip during field maneuvers in Germany (in 
approximately October or November 1951) when he jumped into a 
12 foot sand pit.  He indicated that he was hospitalized for 
3 to 4 months after the second injury, during which his legs 
were placed in traction.  He also indicated that within one 
year from his separation from service, the veteran sought 
treatment at a VA medical facility in Wichita, Kansas, but 
"they would not assist me."  

Of record are medical reports showing that the veteran was 
admitted to a private medical facility from August 12 to 
September 5, 1954.  The veteran told examiners that he hurt 
his back approximately two years earlier while playing 
baseball in service, and the treatment in service primarily 
consisted of a long period of rest.  The veteran also 
complained of left hip pain "almost continually since that 
time."  A diagnosis of iliopsoas bursitis on the left side 
is shown.  Other that the veteran's self-report of a low 
back/hip injury while playing baseball in service, the 
hospitalization report is negative for any reference to 
service, or for clinical findings that the veteran has a hip 
disorder related to service.  

In a March 1971 letter, a private physician reported that he 
examined the veteran after he fell when he slipped on a wet 
floor in a department store.  The veteran reported that he 
landed on his right shoulder, right hand, right knee and 
right hip in the fall, and he also "wrenched his left hip."  
The physician indicated that he had treated the veteran since 
1961, when the veteran underwent an angulation osteotomy of 
the left hip.  Also reported was a 1963 angulation osteotomy 
of the right hip.  The veteran reportedly "got along fairly 
well thereafter," but in 1969 a mold arthroplasty of the 
left hip was performed due to increasing left hip pain and 
disability.  The physician reported:

It is my opinion then, in addition to the 
above mentioned injuries, that as a 
result of the fall of [January 1971, the 
veteran] had a superimposed severe 
wrenching to the previous left hip 
condition and which condition has, in my 
opinion, worsened considerably.  I 
believe that consideration will have to 
be given to further surgery of the left 
hip.  [The veteran] is still markedly 
disabled and a very definite portion of 
which, in my opinion, was occasioned by 
the fall of [January 1971].  

In a February 1977 medical report, a private physician 
indicated that the veteran had undergone numerous surgical 
procedures on his hips.  It was noted that the veteran "had 
gotton [sic] along well with his right hip until about a year 
or two ago when he began to develop an increased amount of 
discomfort and pain, and his problem now is one of chronic 
and persistent pain into the right hip."  Clinical 
evaluation revealed a significant degree of limitation of 
range of motion of the right hip, and there was tenderness 
over the left hip at the trochanter.  The physician reported 
a diagnosis of chronic right hip degenerative arthrosis, 
progressive and severe.  

On VA examination in April 1977, the veteran reported that he 
sustained a hip injury in service when he fell off a tower.  
He told the examiner that he underwent left hip surgery in 
1961, 1969, and 1972 (when a total left hip replacement was 
performed); and he underwent right hip surgery in 1963.  X-
rays revealed a total left hip replacement, a Jewett nail in 
the right hip, and no evidence of acute or secondary 
fracture.  There was marked degenerative arthritis with loss 
of joint space on the right hip.  Clinical evaluation 
resulted in diagnosis of degenerative joint disease of the 
hips, status post total left hip replacement and right hip 
arthroplasty.  

A private physician who examined the veteran in June 1977 
noted the total left hip replacement arthroplasty in 1972, 
which was performed to replace a left cup arthroplasty in 
1969.  An previous left hip osteotomy in 1961 was noted.  The 
veteran complained of right hip pain that was present since 
the 1963 osteotomy of the right hip.  X-rays revealed the 
prior total hip replacement arthroplasty on the left side.  
The right hip demonstrated an extensive amount of 
degenerative arthrosis following a prior displacement 
arthroplasty for a right dysplastic hip.  The diagnosis, in 
pertinent part, was degenerative arthrosis, right hip 
secondary to old dysplastic hip; and postoperative total left 
hip replacement arthroplasty.  The June 1977 medical report 
is negative for any reference to the veteran's service or for 
any indication that the veteran's current bilateral hip 
disorder is related to service.  

Another private physician examined the veteran in June 1980, 
and expressly noted that he "has had hip problems since [he 
was] 11 years old.  The physician noted the veteran's history 
of bilateral hip surgeries, three on the left hip and two on 
the right hip.  The veteran complained of "a tremendous 
amount of right hip pain" that manifested after he fell at a 
basketball game in March 1980.  Examination revealed 
degenerative arthritis in both hips.  The diagnosis, in 
pertinent part, was degenerative arthritis of the hips with 
resultant hip dysplasia, and recent traumatic dislocation of 
a total right hip prosthesis.  

In an October 1988 consultation report, a private physician 
reported that the veteran has a history of hip dysplasia 
"that dates at least to his early 20s."  The physician 
indicated that it had been thought that the veteran has some 
type of avascular necrosis as a teenager, "but be that as it 
may he developed symptomatic problems with both hips in the 
late 1940s and early 1950s when he was in the military."  
The physician noted the veteran's history of multiple 
bilateral hip osteotomies and arthroscopies, and total hip 
replacements.  It was specifically noted that the veteran's 
immediate family has a strong history of congenital disease 
involving the musculoskeletal system, especially the hips and 
knees (having occurred and becoming symptomatic in most the 
veteran's siblings in their 30s and 40s).  It was noted that 
the veteran was status post numerous hip surgeries, and he 
used crutches to aid ambulation.  The veteran had a minimal 
club foot deformity on the left and a near club foot 
deformity on the right.  A height/weight disproportion was 
also noted.  The diagnosis, in pertinent part, was 
"[u]nderlying history of what is probably congenital hip 
dysplasia with a strong family history of hip and joint 
disease in the siblings."  The October 1988 medical report 
is negative for any reference to the veteran's service or for 
any indication that his bilateral hip disorder is related to 
service.

A January 1996 orthopedic consultation report also shows that 
the veteran has a long history of pain and problems in both 
hips, apparently due to arthritis.  The veteran complained of 
right hip and thigh pain that radiated down as far as the 
right knee.  He had pain on weight-bearing and other 
activities.  The veteran's "present problem" was noted as 
beginning approximately one week earlier, when he bent his 
right leg under him while in bed.  The veteran heard a 
"rifle shot" followed by persistent pain in the right 
thigh.  The consultation report is negative for any reference 
to the veteran's service or any injury sustained therein.  

In a letter received by VA in October 1998, a fellow 
serviceman of the veteran's reported that he recalled when 
the veteran was "hurt" in service, and that he spent 
approximately eight weeks convalescing in an Army hospital in 
Bad Kreuznach, Germany.  The veteran's comrade stated that 
"when [the veteran] returned to duty he was not completely 
well.  It was something about his hip or back."  

On VA examination in February 1999, it was noted that the 
claims folder was not available for review in conjunction 
with the examination (although the veteran himself provided 
the examiner with numerous private medical records).  The 
veteran recounted that he was on maneuvers while on active 
duty in Germany, when he was required to jump 15 feet into a 
sand pit, and he immediately experienced severe bilateral hip 
pain.  He reported that he was treated for the injuries at an 
Army hospital in Germany.  He stated that he began to suffer 
residual severe bilateral hip pain less than six months 
following his separation from service.  The veteran was able 
to return to his employment at Boeing following service, and 
he required a special parking space immediately adjacent to 
the plant as he used crutches and a motorized wheelchair.  
The examiner noted that the veteran was totally dependent on 
crutches for ambulation, and it was obvious that that he was 
experiencing a considerable degree of pain in both hips.  The 
examiner did not specifically examine the veteran, "since 
the primary problem seems to be a determination as to the 
relationship of his current status to the service incurred 
injury in 1952."  However, the reported diagnoses were 
status-post failed total hip replacement requiring additional 
surgery on left hip, as well as potential surgery on the 
right hip; spinal stenosis requiring possible surgical 
intervention, and status-post arthroscopic surgery of the 
right knee.  The examiner opined:

Without a specific diagnosis, other that 
the fact that [the veteran] was in 
traction for a period of approximately 
two months and that he has had continuing 
hip pain following this, requiring 
additional periods of hospitalization for 
traction, it would appear that whatever 
the etiological diagnosis of his current 
hip problems is, it must certainly relate 
to the service related injury in 1952.  
However, without the benefit of medical 
records, or medical records dating to 
1953 . . . providing us with a diagnosis, 
I am totally unable to arrive at any 
specific conclusion as to the veteran's 
present degree of impairment as it 
relates to the service incurred injury in 
1952.  I can only assume that the present 
state of impairment in regard to the 
multiple surgical procedures on both hips 
relates directly to the injury [that] 
occurred while on active duty in 1952.  

Additional private medical records dated through June 2000 
are of record, and indicate that the veteran continues to be 
followed by private physicians for bilateral hip disorders.  
The majority of the records are devoid of any reference to 
the veteran's service or any injuries therein.  

A June 2000 letter from a private physician indicates that 
the veteran sustained injuries to his hips, primarily his 
left hip, when he jumped into a sand pit while on active duty 
in Germany.  It was reported that the veteran underwent a 
number of hip surgeries beginning in 1961.  Other hip 
surgeries were performed in 1963, 1968, and 1971.  The 
veteran eventually underwent three more hip surgeries, the 
last in 1986.  The physician reported that it is uncertain 
where the veteran's hip arthritis "came from or what caused 
it to become aggravated, symptomatic and requiring surgery," 
and it was noted that few records are available that shed 
light on the etiology of the bilateral hip disorders.  The 
physician reviewed the August 1954 hospitalization records 
(summarized above) and stated, "it is obvious that he was 
having [a] significant hip problem in 1954."  Also noted was 
the October 1998 private physician's report that mentioned 
the possibility of hip dysplasia and that both hips were 
symptomatic "in the late 1940s and early 1950s while [the 
veteran] was in the military during which he had two 
prolonged hospitalizations because of hip problems."  The 
physician also noted the June 1980 report from another 
private physician "who mentioned that the [veteran] had had 
hip problems since the age of 11."  The physician stated:

It is obvious to me that [the veteran] 
had some sort of hip condition that may 
have been present before his entry into 
the service.  This may have been 
dysplasia of the hip, but it was not so 
great a problem that he was not inducted 
into the service.  [The veteran] gives a 
history of having been on active duty and 
having jumped into a sand pit and 
thereafter having had sufficient symptoms 
that he was treated in the army for this 
condition and as of 1954 was hospitalized 
for it and had significant treatment for 
his left hip.  Then his series of 
operations began only a few years later.  
I believe that [the veteran] did suffer 
hip problems while in the service, some 
of which may have existed before, but 
these were seriously aggravated when he 
was in the service.  For this reason I 
believe that he should have veteran's 
benefits for his hip conditions.  
In an October 2000 written statement, the veteran reported 
that he was initially hospitalized at Fort Hood, Texas, after 
he sustained a hip injury while playing baseball in 1951.  He 
reiterated that in 1952 he was again hospitalized (in 
traction) "for at least 5-6 weeks" at a U.S. Army hospital 
in Bad Kreuznach, Germany, when he reinjured his hip while 
jumping into a sand pit.  Of record are numerous letters from 
the veteran's family, friends, and fellow servicemen, to the 
effect that he was in good physical condition prior to 
service, but due to an injury in service has suffered from 
severe back and hip pain since service.  

Pursuant to the December 2003 Board remand, a VA examination 
was scheduled to determine the nature and etiology of the 
veteran's bilateral hip disorder.  The examiner was asked to 
opine whether it is at least as likely as not that any 
current bilateral hip disability is due to the reported in 
service injury.  The examiner was also asked to address 
whether or not the veteran had a pre-existing congenital 
defect of the hips, and if so, if that condition was 
permanently aggravated by the veteran's service.  On VA 
examination in February 2005, the examiner reported that the 
claims file was reviewed "extensively," including service 
medical records, and notes were taken of the pertinent 
medical information.  The veteran recounted that he jumped 
into a sandpit while performing maneuvers in Germany in 1951, 
and he felt pain in his left hip when he landed.  He recalled 
that an ambulance transferred him to his barracks after the 
incident, but the pain persisted and three days later he was 
taken to a hospital.  He stated that he was in traction 
during a six week hospital course, and when he was returned 
to duty he had a profile of no marching.  He also recalled 
that he complained of hip pain during the October 1952 
examination on his separation from service.  The veteran 
complained of continuous bilateral hip pain since service.  
The examiner stated:

The closest diagnosis or impression that 
I can come upon reviewing the veteran's 
file is that he has dysplasia of both 
hips.  This is a congenital condition and 
is not the result of any injury.  The 
natural course for this condition is 
gradual deterioration of the joint 
requiring different types of surgeries 
and eventually ending up with a total hip 
replacement.  Therefore, this condition 
is not due to any injury, be it civilian 
or military.  This was a preexisting 
condition that the physician during the 
initial examination missed.  [F]rom a 
medical point of view it does not seem 
that that particular jump into the 
sandpit mattered much.  Both of the 
veteran's hips deteriorated over a period 
of years, as expected with the condition 
that he has and the surgeries for that 
condition started in the 1960s.  I cannot 
see any signs of aggravation of one hip 
compared to the other.  Therefore, I 
shall be inclined towards "not being 
aggravated."

Legal Criteria and Analysis

As noted above, the NPRC has indicated that veteran's 
complete service medical records are unavailable as a fire at 
the NPRC possibly destroyed them in 1973.  The Board is aware 
that in such a situation there is a heightened duty to assist 
a claimant in developing his claims.  This duty includes a 
search for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Pruitt 
v. Derwinski, 2 Vet. App. 83 (1992).  The record reflects, 
however, that the RO was able to obtain what appears to be 
most of the veteran's service medical records and has 
associated then with the claims folder.  Nevertheless, based 
on the NPRC certification that the veteran's service record 
is "fire-related," the analysis set forth below was 
undertaken pursuant to the duties and obligations set forth 
in Pruitt and Cuevas.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

In the case of any veteran who served on active duty for 
ninety days or more and a chronic disease, to include 
arthritis, becomes manifest to a degree of ten percent or 
more within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, notwithstanding that there is no record of 
evidence of such disease during service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. § 3.307, 3.309.  

In Savage v. Gober, 10 Vet. App. 488 (1997), the U.S. Court 
of Appeals for Veterans Claims (Court) held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service and still has such 
condition, unless it is clearly attributable to intercurrent 
causes.  Such evidence must be medical unless it relates to a 
condition as to which, under the Court's precedent, lay 
observation is competent.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated finding of a diagnosis 
including the word "chronic."  

If the chronicity provision is not applicable, service 
connection may still be granted under the continuity standard 
if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  In Voerth v. 
West, 13 Vet. App. 117 (1999), the Court stated that the 
holding in Savage does not eliminate the requirement of 
medical nexus evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The statements and contentions of the veteran (and those of 
his family, friends, and comrade) describing the symptoms of 
his bilateral hip disorder are competent evidence to the 
extent that he can describe what he experienced prior to, 
during, and subsequent to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, their assertions 
regarding a relationship between the veteran's current 
bilateral hip disorders and service cannot establish that 
such disorders were incurred or aggravated in service.  As 
laypersons, the veteran (and his family, friends, and 
comrade) are not competent to establish medical nexus by 
their own unsupported opinions.  Id.

The veteran's current bilateral hip disorders were not 
diagnosed in service.  What was noted in service were 
complaints and clinical findings of acute lumbosacral strain.  
The lumbosacral strain was expressly diagnosed as acute - 
thus it was acute and transitory.  Clinical evaluation of the 
musculoskeletal system on service separation examination was 
normal.  The current hip disability was not shown postservice 
prior to August 1954, more than 21 months after the veteran's 
separation from service.  Without any showing of hip 
pathology sufficient to establish a diagnosis of a chronic 
hip disability in service (and even with evidence of 
continuity of hip symptoms from 1954 to the present), service 
connection for the veteran's bilateral hip disorder on the 
basis that it became manifest in service and persisted is not 
warranted.  And as arthritis of the hips is not shown by 
competent (medical) evidence to have manifested in the first 
postservice year, presumptive service connection for such 
chronic disease (under 38 U.S.C.A. § 1113) likewise is not 
warranted.  

Service connection for the bilateral hip disability may still 
be established by competent evidence that such disability is 
related to an event, injury, or disease in service.  In that 
regard, a VA physician in February 1999 opined that "it 
would appear that whatever the etiological diagnosis of his 
current hip problems is, it must certainly relate to the 
service related injury in 1952."  And in June 2000, a 
private physician opined that the veteran "did suffer hip 
problems while in the service, some of which may have existed 
before, but these were seriously aggravated when he was in 
the service."  Significantly, both the VA and private 
physician appear to have been unaware of one critical fact 
(and in the case of entitlement to service connection, a 
determinative fact), namely that there is no documentation of 
a hip injury in service, or any documentation that the 
veteran complained of any hip disorder (to include hip pain 
related to a low back injury), in service.  Therefore, the 
February 1999 VA physician's opinion, along with the June 
2000 private physician's opinion, were premised on an 
inaccurate history provided by the veteran that the 
physicians accepted as reliable.  The February 1999 VA 
physician expressly reported that the claims folder (to 
include service medical records) was not reviewed in 
conjunction with the etiological opinion provided, and there 
is no indication that the June 2000 private physician 
reviewed the claims folder and/or copies of the veteran's 
service medical records.  A medical opinion premised on an 
incomplete or inaccurate medical history has limited, if any, 
probative value.  See Reonal v. Brown, 5 Vet. App. 458 
(1993).  A VA physician who in February 2005 examined the 
veteran and conducted a detailed review of the claims file 
noted that the dysplasia of the veteran's hips is a 
congenital condition and not the result of any injury, and 
the VA physician emphatically stated that the veteran's 
bilateral hip condition "is not due to any injury, be it 
civilian or military."  As the VA examiner's opinion is 
accompanied by rationale, and is based on review of the 
entire record, it has the probative value that the opinions 
of the February 1999 VA physician and June 2000 private 
physician lack.  

In summary the preponderance of the evidence is against a 
finding that the veteran's current bilateral hip disability 
is related to his service.  Hence, it must be denied.  See 
Hickson, 12 Vet. App. at 253; Savage, 10 Vet. App. at 498; 
Voerth, 13 Vet. App. 117.  





ORDER

Service connection for a bilateral hip disorder is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


